DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
 
Notice to Applicant
Claims 1-14 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 5/19/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-14 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,009,915 to Whitelaw in view of US Patent Number 5,013,983 to Futch.

Regarding claim 1, Whitelaw discloses a serving cart comprising:
A receiving space for a plurality of catering units (within body 10);
A housing that comprises side walls, a top plate, and a bottom plate (see Figures 1, 2, or 4), on which there are lockable rollers (castors 11 are lockable by known means such as wheel blocks), wherein the housing encloses the receiving space and the top plate of the housing comprises one or more access openings to the receiving space (see Figures 1 or 4);
At least one dispensing system comprising a receiving plate (13 in Figures 1 and 2, 31 in Figure 4), which is movable in a vertical direction (column 4, lines 19-21 disclose “the collar being mounted for slidable movement on vertical shaft or column 16 mounted in the frame 10”), wherein each dispensing system is configured for stacking and dispensing of the catering units in the vertical direction to the one or more access openings formed in the top plate of the housing for removal of the catering units from the receiving space (column 2, lines 32-36 discloses “a dispenser of the type in which a stack of crockery, trays or the like are stored with the top item to be dispensed at a substantially constant height relative to floor level comprising a frame or body” and column 4, lines 22-24 disclose “The collar 15 is connected to a cable 16a running over pulleys 17 and 18 and attached to preferably adjustable tension springs 19”).  
Whitelaw does not disclose detection sensors which are positioned in an area of a plane of the one or more access openings formed in the top plate and are configured to generate a signal based on whether one of the catering units is detected within the plane, and a controller configured for controlling a movement of the receiving plate according to the signal from the detection sensors.  However, this limitation is taught by Futch.  Column 4, lines 29-34 disclose “Upon detecting the absence of a tray at the lower level 42, lower sensor 40 signals the motor 28 to raise the rack 25 until top edge 44 of the next tray in the stack has moved into level 42, whereupon power to motor 28 is disconnected and raising movement of the rack is stopped” and Figure 4 shows the electronic circuitry that controls the movement of rack 25 in response to the upper and lower sensors.  It would be obvious to a person having ordinary skill in the art to modify Whitelaw using the teachings from Hutch in order to provide additional control over the height of the trays and to automate the level of the trays.  

Regarding claim 2 (dependent on claim 1), Whitelaw discloses spring actuators that are attached on an outer region of the receiving plate, extend along a vertical axis, and are configured to act in the vertical direction (springs 19 in Figures 1 and 2 or springs 34 in Figure 4).  

Regarding claim 3 (dependent on claim 2), Whitelaw discloses the spring actuators comprising helical springs or pneumatic springs (see springs 19 and 34 in Figures 1, 2, and 4).  

Regarding claim 4 (dependent on claim 1)¸ Whitelaw discloses linear actuators that are attached on an outer region of the receiving plate, extending along a vertical axis, and are configured to act in the vertical direction (springs 19 in Figures 1 and 2 or springs 34 in Figure 4).

Regarding claim 5 (dependent on claim 4)¸ Hutch further teaches the linear actuators comprising a threaded spindle, a drive screw, or a threaded rod (spiral shafts 18), and a drive unit (motor 28) configured for moving the receiving plate in the vertical direction (column 3, lines 48-51 disclose “A rack 25 is supported upon the shafts 18 by four threaded followers or sleeves 26 fixed to the rack, and the rack 25 can be moved upwardly or downwardly by rotating the shafts 18” and column 4, lines 1-3 disclose “rotational movement of the motor 28 is imparted to all the shafts 18 by chain 29 to raise or lower rack 25”) based on an input signal from the controller (column 4, lines 29-34 disclose “Upon detecting the absence of a tray at the lower level 42, lower sensor 40 signals the motor 28 to raise the rack 25 until top edge 44 of the next tray in the stack has moved into level 42, whereupon power to motor 28 is disconnected and raising movement of the rack is stopped”). 

Regarding claim 6 (dependent on claim 5), Futch further teaches a switch configured, when actuated, to cause an upward movement or a downward movement of the receiving plate via the drive unit.  Column 5, lines 55-56 disclose “The position of the rack 25 can also be raised or lowered manually by switches 81 or 82, respectively”.  

Regarding claim 7 (dependent on claim 3), Futch further teaches the drive unit being an electric drive unit, the serving cart comprising a power supply configured to energize the electric drive unit for moving the receiving plate in the vertical direction (column 6, lines 21-24 disclose “D.C. power for the circuitry in housing 38 can be supplied either by batteries mounted therein or by rectified a.c. routed to the housing 38 through another conductor in conduit 36”).  

Regarding claim 8 (dependent on claim 1), Whitelaw does not disclose the one or more access openings formed in the top plate of the housing is at least two access openings, the serving cart comprising a dispensing system for each access opening formed in the top plate of the housing.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional openings and dispensing systems in order to hold and dispense more trays at once, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 11 (dependent on claim 7), Futch further teaches the receiving plate comprising, for each of the threaded rod, the drive screw, or the threaded rod, a threaded nut that is firmly connected to the receiving plate, each of the threaded nuts being configured, upon rotation of the threaded rod, the drive screw, or the threaded rod threadably engaged within the threaded nut, to cause a vertical movement of the receiving plate within the receiving space.  Column 3, lines 48-51 disclose “A rack 25 is supported upon the shafts 18 by four threaded followers or sleeves 26 fixed to the rack, and the rack 25 can be moved upwardly or downwardly by rotating the shafts 18”.  

Regarding claims 12 (dependent on claim 11) and 14 (dependent on claim 3), Futch further teaches the receiving plate has a substantially rectangular shape (see rack 25 in Figure 1) and each of the linear actuators being attached at one of the corners of the receiving plate (see shafts 18 and sleeves 26 in Figure 1).  

Regarding claim 13 (dependent on claim 7), Futch further teaches the drive unit is configured, upon receipt of the input signal, to always move the receiving plate in the vertical direction in a stepped manner, each step being the same as a height, in the vertical direction, of one of the plurality of catering units.  Column 4, lines 29-34 disclose “Upon detecting the absence of a tray at the lower level 42, lower sensor 40 signals the motor 28 to raise the rack 25 until top edge 44 of the next tray in the stack has moved into level 42, whereupon power to motor 28 is disconnected and raising movement of the rack is stopped”.  Since the motor raises the rack 25 until the top edge 44 of the next tray has moved into level 42, each movement of the rack comprises a step that is the same as the height of a tray.

Claims 9-10 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,009,915 to Whitelaw in view of US Patent Number 5,013,983 to Futch, in further view of US Patent Number 4,285,435 to Brinkers.

Regarding claim 9 (dependent on claim 1), Whitelaw does not disclose a cover plate for closing and/or opening of the one or more access openings.  However, this limitation is taught by Brinkers.  Brinkers discloses a holder having elevating trays 10 and a cover 16. It would be obvious to a person having ordinary skill in the art to modify Whitelaw using the teachings from Brinkers in order to protect the interior of the housing when not in use.  

Regarding claim 10 (dependent on claim 9), Brinkers further teaches the cover plate being positioned above the top plate (see Figure 3).
Brinkers does not disclose the cover being movable in linear guideways.  However, it would have been an obvious matter of design choice to a person having ordinary skill in the art to modify Whitelaw and Brinkers as a substitution of known ways to attach a cover, since applicant has not disclosed that linear guideways solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a hinged door.

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive. 
Regarding the argument that it would not be obvious to modify Whitelaw with Futch because Whitelaw already provides a functionality to dispense the items at a substantially constant height, Futch provides numerous advantages that would provide additional control over the height of the trays and automates the level of the trays.  First, Whitelaw notes that “compression spring rate adjustment of the unit to accommodate utensils of different weight is virtually impossible, with existing equipment” (column 1, lines 45-47).  Since compression springs have a set force, the utensils would have to be at a specified weight that counteracts the spring force for the spring to move the utensils the distance required to maintain a constant height.  While Whitelaw addresses this issue by allowing the number of coils being used to be adjustable (column 5, lines 48-53), each spring still has a set spring force, so there would still be gaps in utensil weight where the spring force is not balanced to maintain a constant weight (for example, between the force of 1 spring and that of 2 springs).  Furthermore, when a spring is in an extended state for an extended period of time, as the springs of Whitelaw would be if utensils were being stored or dispensed, the spring would lose tension, and therefore spring force, over time, after which the spring would either have to be replaced, or the utensils would no longer be provided at a constant height.  The modifications of Futch would overcome these limitations, as the detection sensor would maintain the tray at a constant height regardless of the weight of the utensils, and therefore these modifications provide additional control over the height of the trays and automates the level of the trays.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642